The defendants claim the whole of the land, contending that the plaintiffs took nothing under the deed, but that Sam and Annie Williams took the whole of the land in fee, and that Sam acquired the *Page 166 
whole by survivorship. No authority is cited in the defendant, appellant's brief to sustain this contention presented upon their appeal, and we have been unable to find any. The question presented by this appeal is decided adversely to the defendants by our opinion in the plaintiffs' appeal. The cause is remanded to be proceeded with in accordance with that opinion.
In holding that Sam and Annie Williams did not take the whole of the land under the deed from Taylor and wife, his Honor committed no error. The defendants having lost both appeals are taxed with the costs of both.
No error.
Cited: Whitehead v. Weaver, 153 N.C. 89.
(185)